Citation Nr: 0001948	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  91-22 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for hypothyroidism as a 
result of exposure to ionizing radiation in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active service from September 1945 to April 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) from a Department of Veterans Affairs (VA) Portland 
Regional Office (RO) June 1990 rating decision which denied, 
inter alia, service connection for a seizure disorder, 
hypothyroidism as a result of exposure to ionizing radiation 
in service, and lacunar infarcts with transient ischemic 
attacks.  That same rating decision denied an increased 
(compensable) rating for the veteran's service-connected 
cerebrovascular and basilar artery insufficiencies with 
residual vertigo, and denied a request to reopen previously 
denied claims for service connection for hypertension and 
coronary artery disease, status post myocardial infarction.

In August 1990, the RO reopened and denied the veteran's 
claims for service connection for hypertension and coronary 
artery disease, status post myocardial infarction.

The veteran failed to report for a hearing before the Board 
in Washington, D.C., scheduled in February 1992, without any 
indication of good cause for his failure to appear, and he 
has not otherwise expressed a desire to reschedule that 
hearing.  Thus, the Board will proceed as though he has 
withdrawn his request for such hearing.  38 C.F.R. 
§ 20.704(d).

These issues were before the Board in August 1992, at which 
time they were remanded for further development of the 
evidence.

The veteran failed to report for a hearing scheduled at the 
Portland RO in October 1993, without any indication of good 
cause for his failure to appear, and he has not otherwise 
expressed a desire to reschedule that hearing.  Thus, the 
Board will proceed as though he has withdrawn his request for 
such hearing.  38 C.F.R. § 20.704(d).



These issues were before the Board in May 1995, at which time 
they were remanded for further development of the evidence.

These issues were again before the Board in June 1996, at 
which time the Board denied the veteran's claim for service 
connection for coronary artery disease, status post 
myocardial infarction; granted service connection for 
hypertension and lacunar infarcts with transient ischemic 
attacks; and assigned a 10 percent rating for his service-
connected cerebrovascular and basilar artery insufficiencies 
with residual vertigo.  The issues of service connection for 
a seizure disorder and hypothyroidism as a result of exposure 
to ionizing radiation in service were remanded for further 
development of the evidence.  Accordingly, the issues on 
appeal are as stated on the title page of this decision.

In November 1999, a copy of a letter from J. Ghali, M.D., was 
associated with the claims folder.   The RO did not issue a 
supplemental statement of the case; however, as this letter 
was a duplicate copy of a letter which was already of record, 
it need not be referred to the RO for inclusion in another 
supplemental statement of the case.  38 C.F.R. §§ 19.31, 
19.37, 20.1304 (1998).

Finally, for reasons which will become apparent, the issue of 
service connection for hypothyroidism as a result of exposure 
to ionizing radiation will be the subject of the REMAND 
portion of this decision.


FINDING OF FACT

No competent medical evidence has been presented to show that 
the veteran currently has a seizure disorder, nor is there 
any link shown between any such disorder and his military 
service. 



CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement for service connection for a seizure disorder.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently has a seizure 
disorder, and that its onset began during his period of 
service.  Thus, he maintains that service connection is 
warranted for a seizure disorder.

Before reaching the merits of this claim, the threshold 
question which must be resolved is whether the veteran has 
presented evidence that this claim for service connection is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded 
claim is a plausible claim that is meritorious on its own or 
capable of substantiation.  Id. at 81.  An allegation alone 
is not sufficient; the appellant must submit evidence in 
support of the claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Service connection may also be allowed for epilepsies on a 
presumptive basis if they become manifest to a compensable 
degree within one year after the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

The veteran's service medical records are negative for any 
report or clinical finding of a seizure or a seizure 
disorder.

A May 1970 VA medical examination report is also negative for 
any report, finding or a diagnosis of a seizure disorder.

Postservice VA medical treatment records, dated from June 
1970 to July 1995, show that, in August 1989, it was noted 
that the veteran had a history of a seizure disorder.  The 
remainder of these records show that he was diagnosed as 
having various seizure disorders and that 
electroencephalographic (EEG) testing revealed abnormal 
findings.  Some of these records reflect that his seizure 
disorder was secondary to a head injury.

An August 1974 VA medical examination report is negative for 
any report, finding or diagnosis of a seizure or a seizure 
disorder.

On VA medical examination in September 1975, an evaluation of 
the veteran's nervous system revealed that cranial nerves II 
through XII were intact.

On VA neuropsychiatric examination later that month, an 
evaluation of the veteran's nervous system revealed that 
cranial nerves II through VII and IX through XII were intact.

A January 1976 VA medical examination report is negative for 
any report, finding or diagnosis of a seizure or a seizure 
disorder.

On VA medical examination in August 1981, an evaluation of 
the veteran's nervous system revealed that his cranial nerves 
were intact.

In an April 1984 private medical statement, R. Bennett, M.D., 
reported that a computed axial tomography (CAT) scan of the 
veteran's brain had revealed a tiny area of decreased photon 
absorption in the left head of the caudate nucleus which was 
consistent with a previous small infarction.  Dr. Bennett 
also reported that there was no evidence of a mass lesion in 
the veteran's cerebellar pontine angle region.

By September 1989 letter, an official with the Motor Vehicles 
Division of the Oregon Department of Transportation advised 
the veteran that his driving privileges would be suspended in 
October 1989 because his health prevented him from driving 
safely.

In a November 1989 statement, an official with the Motor 
Vehicles Division of the  Oregon Department of Transportation 
indicated that a doctor with the State Health Division had 
reported that the veteran had experienced two episodes of 
loss of consciousness and that, while these episodes had been 
diagnosed as syncopal episodes, there was no evidence that 
they were simple vasovagal syncope.  The doctor also noted 
that the veteran had a history of seizures.

On VA medical examinations in April and May 1990, evaluations 
of the veteran's cranial nerves revealed that they were 
intact.

In a May 1992 memorandum, a VA physician reported that the 
veteran was service-connected for cerebrovascular and basilar 
artery insufficiencies with residual vertigo and that this 
condition was not characteristic of epilepsy.

In response to a Board request to determine whether the 
veteran had a seizure disorder which was of service origin, 
J. Ghali, M.D., in a January 1995 letter, reported that the 
information provided did not include any evidence that the 
veteran had a seizure disorder.  Dr. Ghali also reported 
that, if the veteran did have a seizure disorder, it was not 
related to any of his service-connected medical problems.

On VA neurologic examination in October 1996, an evaluation 
of the veteran's cranial nerves revealed that they were 
intact.  Pinprick sensation over his face was intact and no 
facial muscle weakness or asymmetry was detected.  Motor 
examination revealed that muscle strength, tone and bulk 
throughout the veteran's arms and legs were normal and 
without fasciculations.  No involuntary movements, tremor, or 
dystonia were detected.  Cerebellar examination revealed 
normal findings and his reflexes were intact and symmetric.  
Sensory examination revealed that the veteran's pinprick 
sensation was intact.  The impression was that the veteran 
had a probable migraine equivalent and that it was doubtful 
that his symptoms were related to a seizure disorder.

On the basis of the foregoing evidence, the Board finds that 
the veteran has not presented evidence of a well-grounded 
claim for service connection for a seizure disorder.  There 
is no competent medical evidence of record which establishes 
that the veteran currently has a seizure disorder, much less 
that it is of service origin.  In particular, his service 
medical records are totally devoid of any report or clinical 
finding of a seizure or a seizure disorder.  In addition, 
while the postservice medical records show that he had 
abnormal EEG's and that he was diagnosed as having various 
seizure disorders, these findings were made no earlier than 
1989, nearly two decades after his separation from service.  
Moreover, these records do not show any causal link or nexus 
between his alleged seizure disorder and his period of 
service or the one year presumptive period.  Likewise, 
although some of these records show that his claimed seizure 
disorder was secondary to a head injury, they do not 
specifically link this disorder to an inservice head injury.  
Furthermore, the most recent VA examination report is to the 
effect that the veteran suffered from a probable migraine 
equivalent, and that it was "doubtful" that his symptoms 
were the result of a seizure disorder.  As there is no 
competent medical evidence of record which establishes that 
the veteran currently has a seizure disorder, his claim for 
service connection for a seizure disorder may not be viewed 
as well grounded.  Caluza, 7 Vet. App. at 506.

The Board has considered the veteran's contentions regarding 
the etiology of his claimed seizure disorder.  However, as 
layman, he is not competent to render an opinion as to 
medical diagnosis, etiology or causation.  See Espiritu v. 
Derwinski, 
2 Vet. App. 492 (1992).

In reaching its decision, the Board has considered the matter 
of resolution of reasonable doubt in the veteran's favor.  
However, application of the benefit-of-the-doubt rule is only 
appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Such is decidedly 
not the case in this instance where, as reported earlier, 
there is no competent medical evidence of record which 
establishes that the veteran currently has a seizure disorder 
which is of service origin.

The Board has considered and denied this claim on a ground 
different from that of the RO, which denied the claim on the 
merits.  However, the veteran has not been prejudiced by the 
decision as the RO, in assuming that this claim was well 
grounded, accorded the veteran greater consideration than 
this claim in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Service connection for a seizure disorder is denied.


REMAND

The veteran contends that his hypothyroidism is the result of 
inservice exposure to ionizing radiation, where he 
participated in nuclear bomb testing, worked with radar, and 
wore an incipient detector which contained Americium 241.  
Thus, he maintains that service connection is warranted for 
hypothyroidism as a result of exposure to ionizing radiation 
in service.

Service connection for disability claimed to be attributable 
to exposure to ionizing radiation during service can be 
demonstrated by three different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  First, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. 
§ 3.309(d) (1998).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311 (1998).  
Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) (1998) when it is established that the disability 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be allowed for endocrinopathies 
on a presumptive basis if they become manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Initially, the Board finds that this claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, a 
plausible claim has been presented.  Murphy, 1 Vet. App. at 
78.  In that regard, at the time of the Board's previous 
REMAND in August 1992, it was determined that the veteran's 
claim(s) were well grounded.  In particular, VA and private 
medical records linking the veteran's hypothyroidism to his 
inservice exposure to ionizing radiation are sufficient to 
conclude that this claim is well grounded.  

The veteran's service medical records show that he was 
evaluated for hypothyroidism in August 1969.  At that time, 
it was noted that his radioactive iodine uptake was low and 
his T-3 uptake was elevated.  Additionally noted was that he 
may have been chemically hypothyroid, but that, clinically, 
that was not the case.  By addendum later that month, it was 
reported that the veteran's protein-bound iodine was 7.4 and 
that thyroid-stimulation hormone testing had revealed normal 
findings.  Further noted that there was no evidence to 
support a diagnosis of hypothyroidism and that the veteran's 
abnormal thyroid tests were a reflection of prior iodine 
loading.

The veteran's service personnel records include a certificate 
showing that he participated in the OPERATION CASTLE atomic 
test at the Eniwetok Proving Ground in 1954.

Postservice VA medical treatment records, dated from June 
1970 to July 1995, show that the veteran was diagnosed as 
having hypothyroidism on many occasions.  In July 1982, it 
was noted that he had hypothyroidism and that he had been 
exposed to 8 atomic bomb blasts in service.  An August 1982 
record shows an impression of hypothyroidism most likely due 
to radiation.  In August 1989, it was noted that he had been 
overexposed to radiation in 1954.

Private medical records, dated from August 1982 to January 
1984, from S. Cervi-Skinner, M.D., show that the veteran was 
diagnosed as having hypothyroidism which was most likely due 
to radiation.

In a December 1992 letter, the Defense Nuclear Agency (DNA) 
reported that Air Force records confirmed the veteran had 
participated in atmospheric nuclear testing.

In a May 1993 letter, DNA reported that the veteran had been 
in Task Group 7.4 (the 4930th Test Support Group) during 
OPERATION CASTLE from January to May 1954 on Eniwetok Island.  
DNA also reported that no dosimetry was available for the 
veteran.  DNA approximated that the veteran's external 
exposure was 0.000 rem from neutron radiation and 1.037 rem 
from gamma radiation.  DNA approximated that his internal 
exposure was 0.90 rem.

On VA medical examination in November 1995, the veteran was 
diagnosed as having hypothyroid on replacement.  The examiner 
reported that there was a reasonable probability that the 
veteran's hypothyroidism was related to his exposure to 
ionizing radiation during his period of service on Eniwetok 
Island.

Under the facts of this case, there are VA and private 
medical records which show that the veteran was diagnosed as 
having hypothyroidism which was related to his exposure to 
ionizing radiation during his period of service.  These 
records support the veteran's contention that his 
hypothyroidism is the result of inservice exposure to 
ionizing radiation during his participation in nuclear bomb 
testing.  In this regard, DNA and service personnel records 
have confirmed that the veteran did in fact participate in 
OPERATION CASTLE.

The Board notes that, while hypothyroidism is not a listed 
radiogenic disease under the provisions of 38 C.F.R. 
§ 3.311(b)(2) (1998), given VA treatment records and the 
opinion of the VA examiner who conducted the most recent VA 
examination, it is a radiogenic disease in accordance with 
38 C.F.R. § 3.311(b)(4).  Therefore, the Board finds that, 
pursuant to the provisions of  38 C.F.R. § 3.311(c), the 
veteran's claim must be remanded in order to obtain an 
opinion from the VA Under Secretary for Benefits regarding 
whether the veteran's hypothyroidism is the result of 
exposure to ionizing radiation in service.

The Board observes that, in VA medical treatment records of 
July 1987, the veteran reported that he was treated for 
radiation at McChord Air Force Base in 1954.  It is also 
noted that his service personnel records show that he was 
treated at McChord Air Force Base in 1954.  In its June 1996 
remand, the Board instructed the RO to contact McChord Air 
Force Base and request it to forward any medical records of 
radiation treatment of the veteran from 1954.  By letters 
dated in August and December 1996, the RO contacted McChord 
Air Force Base and requested it to forward these records.  
However, a review of the claims folder does not show that 
McChord Air Force Base ever responded to the RO's letters.  
Based on the foregoing, the Board is of the opinion that the 
RO should again contact McCord Air Force Base and request it 
to forward any medical records of radiation treatment of the 
veteran from 1954.

Based on the foregoing, the case is once again REMANDED for 
the following action:

1.  Pursuant to 38 C.F.R. § 3.311(c), the 
RO should take appropriate action to 
obtain an opinion from the VA Under 
Secretary for Benefits regarding whether 
the veteran's hypothyroidism results from 
exposure to ionizing radiation in 
service.  The opinion should specifically 
include consideration of the factors 
codified in 38 C.F.R. § 3.311(e).

2.  The RO should contact McChord Air 
Force Base and request it to forward any 
medical records of radiation treatment of 
the veteran from 1954.

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
review the claims folder and ensure that 
all of the foregoing development has been 
accomplished.  If any development is 
incomplete, appropriate corrective action 
should be implemented.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  The RO should then readjudicate the 
veteran's claim for service connection 
for hypothyroidism as a result of 
exposure to ionizing radiation in 
service.

If the benefit remaining on appeal is not granted, the RO 
should issue a supplemental statement of the case and provide 
the veteran and his representative an opportunity to respond.  
The case should then be returned to the Board for further 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals



 

